DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election of species a in the reply filed on August 16, 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 14/127,279, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. Specifically, applicant now recites in specification paragraph 0016 “The cords extend in a direction inclined at an angle of at least 5 degrees or more with respect to an equatorial plane of the tire.”, however the parent application supports this only when -- The cords of the at least one slant belt layer extend in a direction inclined at an angle of at least 5 degrees with respect to an equatorial plane of the tire and greater than the 
Applicant still recites in claim 1 two or more “slant” belt layers, however the only definition of a “slant” belt layer in the original specification is a belt layer formed by rubber coating a number of cords extending in a direction inclined with respect to an equatorial plane of the tire, the “slant” belt layer being different from a radially outer “circumferential” belt layer formed by rubber coating a number of cords extending along the equatorial plane of the tire (original specification paragraph 0016) with exemplary “slant” angle of 24 degrees (original specification paragraph 0041). The object of applicant’s BD/BW limitation is to minimize pantographing and the resultant deformation in the “slant” belt layers (original specification paragraphs 0020-0022), however a) this problem does not exist at extremely low cord angles such as 1 degree as evidenced for example by Buenger et al. (6,321,809 B1: col. 3 lines 25-36 and col. 4 lines 8-19), b) one of ordinary skill in the art would have understood such belt layers subject to pantographing deformation to have a cord angle of at least 5 degrees, as evidenced for example by Marker et al. (3,570,575: col. 1 lines 5-73), and c) one of ordinary skill in the art would have understood the cords of such a radially outer “circumferential” belt layer to have a cord angle plus or minus a few degrees with respect to the equatorial plane such as 0-5 degrees, as evidenced for example by Oare et al. (5,115,853: col. 1 lines 5355 and col. 2 lines 3-5), therefore the broadest reasonable interpretation of a “slant” belt layer in this context is a belt layer formed by coating with rubber a number of cords extending in a direction inclined at an angle of at least 5 degrees with respect to an equatorial plane of the tire and greater than the cord angle of the “circumferential” belt layer (MPEP 2112, 2112.01).
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/127,279, filed on December 18, 2013.
The drawings are objected to because: Figures 2A and 4A should be designated by a legend such as -- Prior Art -- in order to clarify what is applicant’s invention.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in the specification p. 1 lines 5-10 applicant should correct the cross-reference to related applications (parent 14/127,279 is now abandoned, and the parent application is a national stage application of the PCT application).  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
 	See paragraph 3 above concerning the indefinite nature of the claim terms “slant” belt layer and “circumferential” belt layer unless they have the meaning set forth in paragraph 3 above (otherwise no definition of the cord angle range that differentiates a “slant” belt layer from a “circumferential” belt layer in the context of the claimed invention). Also, in claims 3, 5, and 6 there is no antecedent basis for “the carcass” (at least one carcass layer in claim 1), in claim 4 there is no antecedent basis for “the bead toe” (change to -- a bead toe -- as in claim 3), and in claim 7 there is no antecedent basis for “at least one carcass ply layer” (at least one carcass layer in claim 1 so could recite -- the at least one carcass layer -- ), “the bead toe” (change to -- a bead toe -- as in claim 3), and “the shortest distance SWh” (introduce it as in claim 4).
Claim Objections
Claims 1-8 are objected to because of the following informalities: in claim 1 line 16, to correct a typographical error, “with TW” should be changed to -- width TW -- .  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-8 is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2014/0138002 A1.
 	See paragraph 3 above: this is the US publication of the parent application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrienne C. Johnstone whose telephone number is (571)272-1218. The examiner can normally be reached M-F 1PM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith (Whatley) can be reached on 571-270-5545. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.










ADRIENNE C. JOHNSTONE
Primary Examiner
Art Unit 1749



Adrienne Johnstone					       /ADRIENNE C. JOHNSTONE/                                                                                           Primary Examiner, Art Unit 1749                                                                                                             December 6, 2021